DETAILED ACTION
Allowable Subject Matter

Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 though the prior art teaches:  
A method for detecting an object in a charging area of a wireless charging transmitter; the method comprising: supplying a bridge circuit, generating an analog ping signal to have a plurality of parameters and monitoring at least one of a current of the power supply and a current at the transmitter terminal for a signal response to the analog ping signal to determine if an object is present or moving in the charging area.
The prior art does not teach wherein at least one of the plurality of parameters varies with time when generating the analog ping signal before receiving a communication signal from an object in the charging area. 

Regarding claim 17 though the prior art teaches:  
An apparatus for detecting objects in a charging area of a wireless charging transmitter, 
the apparatus comprising: a bridge circuit, a power supply, an analog ping signal having a plurality of parameters and a detection circuit. 
The prior art does not teach wherein the bridge circuit generates the analog ping signal such that at least one of the plurality of parameters of varies over time.

Claims 2-16, 21, and 18-20  are dependent of claims 1 and 17 respectively and are allowable for the same reasons as claims 1 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/            Examiner, Art Unit 2859                                                                                                                                                                                            

/DAVID V HENZE-GONGOLA/            Primary Examiner, Art Unit 2859